On Motion For Rehearing: After the foregoing opinion was filed, the defendant moved for rehearing.
Griffith, J. Defendant’s motion now suggests that the interest on the verdict is not included in his insurance coverage and the sustaining of the trial court’s motion to amend will render him personally liable for the interest. If this assertion is correct, relief may be obtained from the trial court on motion since neither its order nor our opinion contemplated any liability of the defendant beyond his insurance coverage in this case.

Motion denied.

Duncan, J., did not participate in the consideration or decision of the motion for rehearing; the others concurred.
June 30, 1975.